CHIEF JUSTICE LEWIS
delivered the opinion of the court.
Appellee brought this action to enjoin collection of taxes levied upon a lot of land in support of the government of the city of Lebanon.
The lot is within the corporate limits established by statute of 1890; consists of about eight acres; upon it is a residence and other buildings; two of the eight acres are used for a lawn, garden, fruit trees, etc.; the residue being used as pasture for his carriage horses and milch cows, and the whole is worth about $6,000.
Appellee has for twenty-two years resided on the lot, doing business as a merchant in the city of Lebanon. And the land has not during that period been used for farming purposes, but manifestly was designed and improved merely as a private residence, convenient and accessible to the business of appellee, carried on near center of the city. That fact is manifested by the elaborate improvements put *218upon the land, altogether out of proportion to the actual value of it for farming purposes.
In front of his residence is a street, and, as a resident and ■ a taxpayer, he is entitled to share all the advantages and benefits incident to an organized municipal government, such as protection by police and against fire, lights, gas, etc. Whether he does actually have a full measure of such benefits and advantages is not a pertinent inquiry in determining the validity of the statute extending the city boundary, because if he is denied his due share, having a legal right thereto, the fault is not the statute, but of those who control the municipal government against whom he has the same remedy as- any other wronged taxpayer.
That the advantages and benefits of the municipal government, if fairly and properly dispensed, will compensate appellee for the burden of taxation he is required to- bear, is not an open question; for he, by uniting as he did with others in petitioning the general assembly to pass the act of 1890 extending the city boundary so as to include the lot in question, is estopped to now allege the proposed taxation is taking his property for public use without compensation. And if such be not the case the courts have no- power to interfere.
Wherefore, the judgment is reversed and case remanded for the injunction to be dissolved and further proceedings consistent with this opinion.